Citation Nr: 0426131	
Decision Date: 09/21/04    Archive Date: 09/29/04

DOCKET NO.  92-09 200	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

1.  Entitlement to an increased evaluation for prostatitis 
and urethritis, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for impotence secondary 
to service-connected prostatitis and urethritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active duty from August 1942 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1986 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, which denied service connection for 
impotence as secondary to service-connected prostatitis.  
Also on appeal is a November 1990 rating decision which 
denied an increased rating for prostatitis and urethritis.

This case was previously before the Board in May 1993, August 
1994, and February 1999 for additional development.  The 
requested development has been completed to the extent 
possible and case is returned to the Board.  

This case has been advanced on the docket due to the advanced 
age of the veteran.  38 U.S.C.A. § 7107 (West 2002); 
38 C.F.R. § 20.900(c) (2003).


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran failed to report for a VA examination 
scheduled in conjunction with his claim for an increase in 
his prostatitis and urethritis; good cause is not shown for 
his failure to appear.

3.  The competent medical evidence does not link impotence to 
service-connected prostatitis and urethritis.


CONCLUSIONS OF LAW

1.  The criteria for an increased evaluation for prostatitis 
and urethritis are not met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.655 (2003).

2.  Impotence is not proximately due to a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 38 C.F.R. §§ 3.310 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2003).  VCAA applies 
to any claim for benefits received by VA on or after November 
9, 2000, as well as to any claim filed before that date but 
not decided by the VA as of that date.

In this case, VA's duties have been fulfilled to the extent 
possible.  First, VA must notify the veteran of evidence and 
information necessary to substantiate his claims.  
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  The veteran was notified of the information and 
evidence necessary to substantiate his claims for increased 
rating for prostatitis and urethritis and for service 
connection for impotence secondary to his prostatitis and 
urethritis in the rating decisions issued in February 1986 
and November 1990, the August 1986 statement of the case 
(SOC), supplemental statements of the case (SSOC) issued in 
June 1993, May 1998, and February 2004, and an October 2003 
letter.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the October 2003 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  

Third, VA must request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b)(1).  In this case, although the 
veteran was not specifically told to give VA everything he 
had pertaining to his claim, the Board finds that the 
appellant was otherwise fully notified of the need to give to 
VA any evidence pertaining to his claim.  In numerous 
communications with the VA, the veteran was repeatedly put on 
notice as to the need for any available evidence to be 
received by VA and associated with the claims file, whether 
the evidence was in his possession, obtained by him, or 
obtained by VA.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants are given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  In 
this case, because each of content requirements of a VCAA 
notice has been fully satisfied, any error in not providing a 
single notice to the appellant covering all content 
requirements is harmless error.  Any failure to adhere to the 
requirements of the VCAA has not resulted in any detriment to 
the appellant's claim.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2003).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The RO has all 
relevant current records of treatment and the veteran has not 
identified any additional records not already obtained.  He 
was also provided the opportunity to present argument and 
evidence in hearings before a hearing officer at the RO and 
before a Veterans Law Judge, but he declined.  VA provided an 
examination in March and May 1995.  An additional examination 
was scheduled in October 2003 but the veteran indicated that 
he was unable to attend due to illness.  In January 2004, the 
RO contacted the veteran who indicated that he was now 
willing and able to report for an examination.  A VA 
examination was scheduled, and the veteran was informed by 
letter of the examination; however, he failed to report for 
the examination and it was cancelled.  Neither the veteran 
nor his representative provided an explanation for his 
failure to appear for the examination.  VA cannot assist the 
veteran further in this regard without his cooperation.  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Dusek 
v. Derwinski, 2 Vet. App. 522 (quoting Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991)).  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claims.  
Therefore, no further assistance to the appellant with the 
development of evidence is required.  

Recently, the United States Court of Appeals for Veteran 
Claims' (Court) has provided guidance on the timing and 
content of a VCAA notice.  In Pelegrini v. Principi, 18 Vet. 
App. 112 (2004), the Court discussed, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the veteran filed his claim for 
service connection for impotence secondary to prostatitis and 
urethritis and a rating decision was issued thereafter in 
February 1986.  He filed a claim for increased rating for his 
prostatitis and urethritis in November 1986, and a rating 
decision was issued in November 1990.  Only after these 
initial rating actions were promulgated did VA comply with 
the provisions of the VCAA and provide notice to the claimant 
regarding what information and evidence is needed to 
substantiate the claims for service connection and increased 
rating, as well as what information and evidence must be 
submitted by the claimant, and what information and evidence 
will be obtained by VA.  

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In this case, the veteran was 
provided full VCAA compliance as noted above, and his claim 
was readjudicated by the RO most recently in February 2004.  
The Board therefore concludes that the failure to provide a 
pre-AOJ initial adjudication notification letter constitutes 
harmless error.  All the VCAA requires is that the duty to 
notify is satisfied, and that claimants be given the 
opportunity to submit information and evidence in support of 
their claims.  Once this has been accomplished, all due 
process concerns have been satisfied.  See Bernard v. Brown, 
4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The applicable requirements of the VCAA have been 
substantially met by the RO, and there are no areas in which 
further development may be fruitful on this issue of 
entitlement to service connection for impotence secondary to 
prostatitis and urethritis, and increased rating for 
prostatitis and urethritis.  This appeal has been pending for 
a very long time - over 18 years, in part.  There would be no 
possible benefit to remanding the claim, or to otherwise 
conduct any other development without the veteran's 
cooperation.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  

Factual Background

The service medical records show a diagnosis in October 1943 
of acute urethritis.  An additional October 1943 entry noted 
a diagnosis of chronic, non-venereal suppurative, urethritis, 
cause undetermined.  A February 1944 entry noted that the 
veteran was treated for urethritis, acute, non-suppurative, 
non-venereal, which was described as mild.  He was also 
treated for a non-venereal stricture of the urethra.  A 
November 1945 hospital report noted a diagnosis of 
prostatitis, chronic, non- venereal, cause undetermined.  The 
December 1945 separation examination report noted that the 
veteran had a history of prostatitis seven months earlier 
with X-rays of the urinary tract found to be negative.  

The veteran underwent a VA examination in May 1946.  The 
diagnoses included chronic prostatitis, non-venereal, cause 
undetermined, improved.  A July 1958 report from Dr. E. 
Garcia Cabrera indicated diagnoses including sub acute 
posterior follicular urethritis.  An April 1959 statement 
from Dr. Infante referred to disorders including urological 
disorders.

VA treatment records dated from June 1952 to August 1961 
referred to treatment for multiple disorders including sub 
acute follicular urethritis and chronic prostatitis.  A 
September 1963 VA urological examination report included a 
notation that the veteran indicated that his sexual libido 
had been low.  

A November 1964 statement from Dr. E. Garcia Cabrera 
indicated that he had diagnosed the veteran with disorders 
including chronic pyelonephritis, recurring, sub-acute 
urethritis and follicular chronic urethro prostatitis.  At an 
April 1967 hearing on appeal, the veteran testified that his 
"prostate gland" had affected him sexually.  The veteran's 
wife testified that he was "fidgety" and that he did not 
sleep.  She indicated that she talked to a physician about 
the veteran seeing a psychiatrist, but she did not know if 
the veteran ever saw him or not.

The veteran underwent a VA psychiatric examination in 
September 1967.  The diagnosis, at that time, was anxiety 
reaction with depressive features and multiple somatizations.  
Private treatment records dated from August 1968 to May 1969 
indicated that the veteran continued to receive treatment for 
multiple disorders including his urological disorders.  A May 
1969 statement from Manual Rodriguez Perez, M.D., indicated 
that it was felt that the veteran was presenting what could 
clinically be considered to be schizophrenic reaction, 
paranoid type, chronic and severe with a history of chronic 
genitourinary condition which was treated with numerous 
prostatic massages and urethral instrumentation maneuvers.  
It was observed that there had also been a "picture" of 
sexual impotence and personality decompensation in the order 
of a psychosis.  A June 1969 VA general medical examination 
report related diagnoses including prostatic congestion.  A 
June 1969 VA psychiatric examination report noted a diagnosis 
of schizophrenic reaction, paranoid type, moderate 
incapacity.  

VA treatment records dated from August 1977 to May 1983 
referred to continued treatment for disorders including his 
urological and psychiatric disorders.  VA treatment records 
dated from January 1989 to August 1991 noted that the veteran 
was treated for disorders including impotence.

In March 1995 VA urological disorders examination, the 
veteran reported that he continued to have occasional bladder 
pain and difficulty voiding.  He indicated that he had a 
night voiding frequency of three times.  The examiner 
reported that the veteran had a normal penis, normal scrotum 
and a painful right testicle.  The examiner also noted that 
no urinalysis was available and that the veteran had 
occasional suprapubic pain.  The diagnoses included 
prostatitis by history, orchiepididymitis by history, benign 
prostatic hyperplasia and status post transurethral resection 
of the prostate.  The Board observes that in a May 1995 
addendum to the March 1995 VA urological examination, the 
examiner indicated that a review of available records showed 
that the veteran first complained of impotence around 1967.  
The examiner remarked that, at that time, the veteran was 
being treated for a moderately severe psychiatric condition, 
for asthma, for a herniated nucleus pulposus and for a heart 
condition.  The examiner stated that the veteran's impotence 
"must have been secondary to [such] conditions or to the 
medications that he was receiving for them".  The examiner 
further commented that the veteran continued to complain of 
impotence "all this time" and that chronic prostatitis and 
prostatic surgery may have "contributed to the aggravation of 
[the veteran's] impotence, but could not be considered [to 
be] the sole and most important cause of impotence".

In a December 1996 statement on appeal, the veteran 
specifically stated that his "prostate gland" condition had 
worsened.  VA treatment records dating from October 1996 
through October 2002 show treatment for multiple disorders.  
In a February 2002 VA neurology consultation, the veteran 
reported no incontinence, nausea, vomiting or diarrhea.  The 
veteran reported a "bad prostate" and palpation revealed no 
enlargement or nodules.  The veteran was hospitalized for 
coronary problems in September 2002, during which a urinary 
evaluation noted no deviations/deficits.

I.  Increased Rating for Prostatitis and Urethritis. 

Unfortunately, the veteran failed to report for VA 
examination scheduled most recently in January 2004 to 
determine in part the current severity of his prostatitis and 
urethritis.  There is insufficient medical evidence to rate 
this disability without the results of this examination, and 
the most recent examination was in March 1995 almost nine 
years ago.  Neither the veteran nor his representative have 
provided any explanation for his failure to appear.  Under 
the law, when a claimant fails to report for an examination 
scheduled in conjunction with an  increase, the claim shall 
be denied.  38 C.F.R. § 3.655(b).  Under VA regulations, it 
is incumbent upon the veteran to submit to a VA examination 
if he is applying for, or in receipt of, VA compensation or 
pension benefits.  See Dusek v. Derwinski, 2 Vet. App. 519 
(1992) (sustaining Board's denial of claim pursuant to 38 
C.F.R. § 3.655).  As such, the claim is denied.  

II.  Service Connection for Impotence, Secondary to 
Prostatitis and Urethritis.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2003).  Service connection may also be 
established on a secondary basis for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2003).

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a) (2003).  Once the evidence is assembled, 
the Board is responsible for determining whether the 
preponderance of the evidence is against the claim.  If so, 
the claim is denied; if the evidence is in support of the 
claim or is in equal balance, the claim is allowed.  
38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990).  

As noted above, the veteran failed to appear for a scheduled 
VA examination.  Where entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
re-examination and a claimant, without good cause, fails to 
report for such examination, an original compensation claim 
shall be considered on the basis of the evidence of record.  
38 C.F.R. § 3.655(b).  As such, the Board will consider the 
veteran's claim for service connection for impotence, 
secondary to prostatitis and urethritis, based on the 
evidence of record.

The veteran is service-connected for prostatitis and 
urethritis.  He claims that he has impotence as a result of 
his prostatitis and urethritis.  In March 1995 the veteran 
was afforded a VA urological disorders examination, and an 
addendum was prepared in May 1995 specifically to answer the 
question of whether there was any link between his claimed 
impotence and his service connected prostatitis and 
urethritis.  The examiner noted that the veteran first 
complained of impotence around 1967 at which time the veteran 
was also being treated for a moderately severe psychiatric 
condition as well as asthma, herniated nucleus pulposus and a 
heart condition.  The examiner concluded that the veteran's 
impotence must be secondary to these conditions or the 
medications he was taking for them.  The examiner also 
specifically noted that chronic prostatitis and prostatic 
surgery may have "contributed to the aggravation of [the 
veteran's] impotence, but could not be considered [to be] the 
sole and most important cause of impotence."  The Board 
notes that this statement is entirely speculative and does 
not with any certainty link the veteran's impotence to his 
service-connected prostatitis.  This is particularly so when 
interpreted in conjunction with his previous statement that 
notes that the veteran's impotence must be secondary to his 
moderately severe psychiatric condition, asthma, herniated 
nucleus pulposus and heart condition.  As the veteran is not 
service connection for any of these conditions, service 
connection is not warranted.  See 38 C.F.R. § 3.310.

The Board has also considered whether the veteran may be 
service connected for aggravation of his non service-
connected impotence by his service-connected prostatitis and 
urethritis.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) 
(A veteran may be compensated for an increase in a 
nonservice-connected disability which is the proximate cause 
of a service-connected disability).  However, again the 
medical evidence is only speculative with regard to this 
issue.  The Board previously remanded this claim to obtain a 
more definitive response to this question, but as noted above 
the veteran did not appear for the VA compensation and 
pension examination which was scheduled to resolve this 
question and the Board is constrained by the medical evidence 
of record.  

Service connection is not warranted for impotence, nor does 
the competent medical evidence show aggravation of the 
veteran's nonservice connected impotence by his service-
connected prostatitis and urethritis under Allen, supra.  The 
Board has considered the veteran's statements; however, this 
is not competent evidence to show that his impotence is 
related to service or to his service-connected prostatitis 
and urethritis.  Competent lay evidence is defined as any 
evidence not requiring that the proponent have specialized 
education, training or experience.  Lay evidence is competent 
if it is provided by a person who has knowledge of the facts 
or circumstances and conveys matters that can be observed and 
described by a layperson.  38 C.F.R § 3.159(a)(1) (2003).  
Further, competent medical evidence is defined as evidence 
provided by a person who is qualified through education, 
training or experience to offer medical diagnoses, statements 
or opinions.  38 C.F.R § 3.159(a)(2) (2003).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  There 
is no evidence to show that the veteran possesses the 
requisite medical training to comment on the diagnosis and 
etiology of his impotence.

It is the Board's duty to determine the credibility and 
weight of evidence.  Wood v. Derwinski, 1 Vet. App. 190 
(1991).  In this case, the preponderance of the evidence is 
against the claim for service connection for impotence.  
Here, the determinative issue involves medical causation or a 
medical diagnosis, and consequently competent medical 
evidence is required to support the claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  The VA examiner's opinion 
in May 1995 is of high probative value inasmuch as the 
opinion was based on a claims file review and physical 
examination.  There are no medical opinions contradicting 
this examiner's conclusions.  Because there is no approximate 
balance of positive and negative evidence, the rule affording 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

An increased rating for prostatitis and urethritis is denied.

Service connection for impotence, secondary to prostatitis 
and urethritis is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



